

Exhibit 10.4


FIRST AMENDMENT TO TERM LOAN AGREEMENT


This First Amendment to Term Loan Agreement (this “Amendment”) is made as of May
17, 2018, among RETAIL PROPERTIES OF AMERICA, INC., a corporation organized
under the laws of the State of Maryland (the “Borrower”), CAPITAL ONE, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”) and each of the Lenders (as defined in the Loan
Agreement referenced in the recitals below) party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent and the Lenders have entered into a
certain Term Loan Agreement dated as of November 22, 2016 (as may be amended,
restated, supplemented or otherwise modified from time to time, collectively,
the “Loan Agreement”) wherein Administrative Agent and the Lenders agreed to
provide term loans to Borrower in the aggregate principal amount of up to
$200,000,000.00 evidenced by those certain Notes dated November 22, 2016
(collectively, the “Note”) made by Borrower in favor of each Lender; and
WHEREAS, Borrower, Administrative Agent and the Lenders have agreed to amend the
Loan Agreement as set forth herein
NOW, THEREFORE, the parties hereto agree as follows:
1.Defined Terms; References. Unless otherwise specifically defined herein, each
term used herein that is defined in the Loan Agreement has the meaning assigned
to such term in the Loan Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Amendment” and each other similar reference contained in the Loan
Agreement and other Loan Documents shall, after this Amendment becomes
effective, refer to the Loan Agreement as amended hereby.
2.Amendment to Loan Agreement. The Loan Agreement is hereby amended as follows:
(a)
The definition of “Capitalization Rate” in Section 1.1 thereof is hereby amended
and restated in its entirety as follows:

“Capitalization Rate” means six and one-half percent (6.50%).
(b)
The definition of “Existing KB/WF Agreement” in Section 1.1 is hereby amended
and restated in its entirety as follows:

“Existing KB/WF Agreement” means that certain Fifth Amended and Restated Credit
Agreement, dated as of April 23, 2018, by and among, the Borrower, as borrower,
the Existing KB/WF Lenders, and KeyBank National Association, in its capacity as
administrative agent for the Existing KB/WF Lenders, as the same may be amended
or modified from time to time.    




--------------------------------------------------------------------------------




(c)
The definition of “LIBOR Base Rate” in Section 1.1 thereof is hereby amended and
restated in its entirety as follows:

““LIBOR Base Rate” means, subject to implementation of a Replacement Rate in
accordance with Section 3.3(c), with respect to any LIBOR Rate Advance for any
LIBOR Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum (expressed to the fifth decimal place) determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
LIBOR Interest Period as published by the ICE Benchmark Administration Limited,
a United Kingdom company, or a comparable or successor quoting service approved
by the Administrative Agent, at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable LIBOR Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Rate Loans is determined or any applicable category
of extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) is not so published, then the rate to be
used for such clause (i) shall be determined by the Administrative Agent to be
the arithmetic average of the rate per annum at which deposits in Dollars would
be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable LIBOR Interest Period for a period
equal to such LIBOR Interest Period. Any change in the maximum rate of reserves
described in the preceding clause (ii) shall result in a change in LIBOR Base
Rate on the date on which such change in such maximum rate becomes effective.
Notwithstanding the foregoing, (x) in no event shall LIBOR Base Rate (including,
without limitation, any Replacement Rate with respect thereto) be less than zero
and (y) unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 3.3(c), in the event that a Replacement Rate
with respect to LIBOR Base Rate is implemented then all references herein to
LIBOR Base Rate shall be deemed references to such Replacement Rate.
(d)
The definition of “Total Asset Value” in Section 1.1 thereof is hereby amended
and restated in its entirety as follows:

“Total Asset Value” means, as of any date, (i) (A) the Consolidated NOI
attributable to Projects owned by the Borrower or a member of the Consolidated
Group (excluding 100% of the Consolidated NOI attributable to Projects not owned
for at least four (4) full fiscal quarters as of the end of the fiscal quarter
for which Consolidated NOI is calculated and provided that the contribution to
Consolidated NOI on account of any Project shall not in any event be a negative
number) divided


2

--------------------------------------------------------------------------------




by (B) the Capitalization Rate, plus (ii) 100% of the price paid for any such
Projects first acquired by the Borrower or a member of the Consolidated Group
during such four (4) full fiscal quarter period, plus (iii) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
end of such fiscal quarter, plus (iv) the Consolidated Group Pro Rata Share of
(A) Consolidated NOI attributable to Projects owned by Investment Affiliates
(excluding Consolidated NOI attributable to Projects not owned for the entire
four (4) full fiscal quarters on which Consolidated NOI is calculated and
provided that the contribution to Consolidated NOI on account of any Project
shall not in any event be a negative number) divided by (B) the Capitalization
Rate, plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such four (4) full
fiscal quarters, plus (vi) Construction in Progress at book value, plus (vii)
First Mortgage Receivables owned by the Consolidated Group (at the lower of book
value or market value), plus (viii) Unimproved Land at book value. To the extent
the amount of Total Asset Value attributable to Unimproved Land, Investments in
Investment Affiliates, Construction in Progress, First Mortgage Receivables and
Marketable Securities would exceed 25% of Total Asset Value, such excess shall
be excluded from Total Asset Value; provided, however that to the extent the
amount of Total Asset Value attributable to (v) Unimproved Land and Construction
in Progress exceeds 15% of the Total Asset Value, (w) Investment Affiliates
exceeds 20% of the Total Asset Value, (x) First Mortgage Receivables exceeds 10%
of the Total Asset Value or (y) Marketable Securities exceeds 10% of Total Asset
Value, such excess shall be excluded from Total Asset Value.
(e)
The following new definition is added to Section 1.1 in the appropriate
alphabetical order:

“Replacement Rate” has the meaning assigned thereto in Section 3.3(c).
(f)
Section 3.3 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

3.3.
Availability of Types of Advances; Inability to Determine Rates.

(a)    Availability of Types of Advances. If any Lender in good faith determines
that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, such Lender shall promptly notify the
Administrative Agent thereof and the Administrative Agent shall, with written
notice to Borrower, suspend the availability of LIBOR Rate Advances and require
any LIBOR Rate Advances to be repaid, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of any LIBOR Rate Advances
made after the date of any such determination. If the Borrower is required to so
repay a LIBOR


3

--------------------------------------------------------------------------------




Rate Advance, such LIBOR Rate Advances shall be converted to Floating Rate
Advances.
(b)    Inability to Determine Rates. Unless and until a Replacement Rate is
implemented in accordance with Section 3.3(c) below, if the Administrative Agent
reasonably determines, or the Administrative Agent is advised by the Required
Lenders, that for any reason in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof or otherwise that (i) dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such LIBOR Rate Loan,
(ii) adequate and reasonable means do not exist for determining LIBOR Base Rate
for any requested LIBOR Interest Period with respect to a proposed LIBOR Rate
Loan, or (iii) LIBOR Base Rate for any requested LIBOR Interest Period with
respect to a proposed LIBOR Rate Loan does not adequately and fairly reflect the
cost to the Required Lenders of funding such Loan, and, in any such event,
Administrative Agent shall have also made such determination with respect to
similarly situated loans in which it is serving as administrative agent or
otherwise consistent with market practice generally, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the
obligations of the Lenders to make or maintain LIBOR Rate Loans and Floating
Rate Loans as to which the interest rate is determined by reference to LIBOR
Market Index Rate shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice, such revocation not to
be unreasonably withheld or delayed. Upon receipt of such notice, the Borrower
may revoke any pending request for the borrowing of, conversion to or
continuation of LIBOR Rate Loans or, failing that, will be deemed to have
converted such request into a request for the borrowing of Loans that are
Floating Rate Loans (with the Floating Rate determined other than by reference
to LIBOR Market Index Rate) in the amount specified therein.
(c)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 3.3(b) above, if the Administrative Agent has made the reasonable
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 3.3(b)(i) or (b)(ii) have arisen and
that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest for loans
in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrower may amend this Agreement, to the extent
practicable (with the consent of the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent


4

--------------------------------------------------------------------------------




or otherwise consistent with market practice generally), establish a replacement
interest rate (the “Replacement Rate”), in which case, the Replacement Rate
shall, subject to the next two sentences, replace such applicable interest rate
for all purposes under the Loan Documents unless and until (A) an event
described in Section 3.3(b)(i), (b)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the Required
Lenders through the Administrative Agent) notifies the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate and, in any such
event, Administrative Agent shall have also made such determination with respect
to similarly situated loans in which it is serving as administrative agent or
otherwise consistent with market practice generally. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 3.3(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 8.2), such
amendment shall become effective without any further action or consent of any
party other than the Administrative Agent and the Borrower so long as the
Administrative Agent shall not have received within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
(g)
Section 7.5 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

7.5.
Failure of the Borrower or any other member of the Consolidated Group to pay
when due any Recourse Indebtedness with respect to which the aggregate recourse
liability exceeds $50,000,000 (any such Recourse Indebtedness in excess of such
limit being referred to herein as “Material Indebtedness”); or the default by
the Borrower or any other member of the Consolidated Group in the performance of
any term, provision or condition contained in any agreement, or any other event
shall occur or condition exist, which causes, or permits, any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof.



5

--------------------------------------------------------------------------------




(h)
Section 8.2(c) of the Loan Agreement is hereby amended to insert the following
sentence at the end of the last textual paragraph thereof:

The Administrative Agent and the Borrower may, without the consent of any
Lender, enter into the amendments or modifications to this Agreement or any of
the other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 3.3(c) in
accordance with the terms of Section 3.3(c).
The Loan Agreement, as amended hereby, is referred to herein as the “Amended
Loan Agreement”.
3.    Conditions Precedent. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled:
(a)
The Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:

(i)
counterparts of this Amendment executed by each of the parties hereto;

(ii)
a Compliance Certificate dated as of the date hereof for the Borrower’s fiscal
quarter ending December 31, 2017 signed by the chief executive officer, chief
financial officer or treasurer of the Borrower;

(iii)
a certificate signed by an officer of the Borrower, setting forth in reasonable
detail the calculation of the Unencumbered Pool Value as of the date hereof;

(iv)
the articles of incorporation of the Borrower certified as of a date not earlier
than fifteen (15) days prior to the date hereof by the Maryland;

(v)
a certificate of good standing with respect to the Borrower issued as of a date
not earlier than fifteen (15) days prior to the date hereof by the Secretary of
State of Maryland;

(vi)
copies certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of the Borrower of the by-laws of the Borrower
(except that, if any such document delivered to the Administrative Agent
pursuant to the Loan Agreement has not been modified or amended since the
Closing Date and remains in full force and effect, a certificate so stating may
be delivered in lieu of delivery of another copy of such document);

(vii)
such evidence as Administrative Agent may reasonably require to verify that
Borrower has taken all necessary corporate action to



6

--------------------------------------------------------------------------------




authorize the execution, delivery and performance of this Amendment;
(viii)
evidence that all fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and any of the Lenders, including, without limitation,
the fees and expenses of counsel to the Administrative Agent, have been paid;
and

(ix)
copy of the duly executed Existing KB/WF Agreement.

(b)
In the good faith and reasonable judgment of the Administrative Agent:

(i)
there shall not have occurred or become known to the Administrative Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower most recently delivered to the
Administrative Agent and the Lenders prior to the date hereof that has had or
could reasonably be expected to result in a Material Adverse Effect;

(ii)
no litigation, action, suit, investigation or other arbitral, administrative or
judicial proceeding shall be pending or threatened in writing which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower to fulfill its
obligations under this Amendment and the Loan Documents to which it is a party;

(iii)
the Borrower shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (A) any applicable law or (B) any
material agreement, document or instrument to which the Borrower is a party or
by which it or its respective properties is bound; and

(iv)
the Borrower shall have provided all information requested by the Administrative
Agent and each Lender in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act.

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.
4.    Representations and Warranties, Etc.


7

--------------------------------------------------------------------------------




Borrower hereby certifies to Administrative Agent and the Lenders that, as of
the date hereof, after giving effect to the amendments to the Loan Agreement as
set forth in this Amendment:
(a)
All representations and warranties (subject in all cases to all materiality
qualifiers and other exceptions in such representations and warranties) made in
the Loan Agreement are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly refer to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.

(b)
There exists no Default or Unmatured Default.

(c)
This Amendment has been duly authorized, executed and delivered by Borrower so
as to constitute the legal, valid and binding obligations of Borrower,
enforceable in accordance with its terms, except as the same may be limited by
insolvency, bankruptcy, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights or by general equitable principles.

(d)
No consent, approval, order or authorization of, or registration or filing with,
any third party (other than any required filing with the Securities and Exchange
Commission, which the Borrower agrees to file in a timely manner) is required in
connection with the execution, delivery and carrying out of this Amendment or,
if required, has been obtained.

5.    Ratification.
(a)
The Borrower confirms that the Obligations remain outstanding without defense,
set off, counterclaim, discount or charge of any kind as of the date of this
Amendment. Except as expressly provided herein, this Amendment shall not
constitute an amendment, waiver, consent or release with respect to any
provision of any Loan Document, a waiver of any Unmatured Default or Default
under any Loan Document, or a waiver or release of any of the Lenders’ or the
Administrative Agent's rights and remedies (all of which are hereby reserved).

(b)
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, the Borrower hereby ratifies, confirms and reaffirms its
obligations under the Amended Loan Agreement and the other Loan Documents to
which it is a party and each and every such Loan Document executed by the
undersigned in connection with the Loan Agreement remains in full force and
effect and is hereby ratified, confirmed and reaffirmed. This Amendment is not
intended to and shall not constitute a novation.

6.    General Terms. This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions. Delivery of an executed counterpart of a


8

--------------------------------------------------------------------------------




signature page of this Amendment by telecopy or other electronic imaging
transmission (e.g. PDF by email) shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment shall constitute a Loan
Document under the Amended Loan Agreement for all purposes. This Amendment
expresses the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof. The headings of this
Amendment are provided for convenience of reference only and shall not affect
its construction or interpretation.
7.    Illegality. Any determination that any provision of this Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Amendment.
8.    Independent Review. The Borrower represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or its counsel in entering into this Amendment.
9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
[SIGNATURES ON FOLLOWING PAGES]






9

--------------------------------------------------------------------------------





It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.
 
BORROWER:
 
 
 
 
 
 
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
By:
/s/ JULIE M. SWINEHART
 
 
Name:
Julie M. Swinehart
 
 
Title:
EVP, CFO & Treasurer
 









Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
ADMINISTRATIVE AGENT AND LENDERS:
 
 
 
 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ FREDERICK H. DENECKE
 
 
 
Name: Frederick H. Denecke
 
 
 
Title: Senior Vice President
 





Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ JOEL DALSON
 
 
 
Print Name: Joel Dalson
 
 
 
Title: Senior Vice President
 





Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ RORY DESMOND
 
 
 
Print Name: Rory Desmond
 
 
 
Title: Vice President
 





Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ MICHAEL EVANS
 
 
 
Print Name: Michael Evans
 
 
 
Title: Senior Vice President
 





Signature Page to First Amendment to Term Loan Agreement

--------------------------------------------------------------------------------




 
BRANCH BANKING & TRUST COMPANY, as a
 
Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ KENNETH M. BLACKWELL
 
 
 
Print Name: Kenneth M. Blackwell
 
 
 
Title: Senior Vice President
 





Signature Page to First Amendment to Term Loan Agreement